Dykman, J.
This is an action for the recovery of damages f r unlawfully and wrongfully dispossessing the plaintiff from certain premises demised to him by*the defendant McCloud.
The cause was tried at the circuit, and the jury, besides rendering a verdict for the plaintiff, in answer to certain questions submitted for special answers, found facts in favor of the plaintiff which justified a recovery and sustain the • vervict.
There was no error, and the judgment and order denying the motion for a new trial should be affirmed, with costs.
There is no appeal by the plaintiff.
Barnard, C. J., and Pratt, J., concur.